PER CURIAM: *
Michael Jones appeals the bankruptcy court’s decision to respond to misconduct by Wells Fargo Bank with an injunction rather than monetary sanctions. We recently reversed the underlying injunction in In re Stewart.1 Therefore, we REMAND for further consideration in light of that opinion.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. 647 F.3d 553 (5th Cir.2011).